Citation Nr: 1638782	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  06-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than September 14, 2007, for the assignment of a 60 percent disability rating for left knee replacement.


REPRESENTATION

Appellant represented by:	Tom Farrell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to October 1990.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2007 rating decision of the VA Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned at a hearing held in December 2011, the hearing transcript is of record.

The Board remanded the claim in April 2012 for additional development.  The matter again is before the Board.

The April 2012 Board remand also included the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In a March 2014 rating decision the RO granted entitlement to TDIU.  This determination represents a complete grant with respect to this issue and, as such, no further consideration is warranted.

The Board notes that the Veteran has filed a substantive appeal as to the issue of entitlement to an effective date earlier than November 16, 2010, for the grant of a total disability rating based on individual unemployability (TDIU) and requested a videoconference hearing before a member of the Board.  In August 2016, however, the Board sent a letter notifying the Veteran's representative that the requested hearing would be scheduled based on the timing of the Veteran's substantive appeal on his claim.  As the requested hearing on this issue has not yet been held no further consideration will be made herein and the issue will be addressed in a subsequent Board determination.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A claim for increased rating for left knee replacement was received by VA in November 2005, the Veteran is in receipt of a temporary 100 percent rating for left knee replacement due to surgery requiring convalescence until June 1, 2006, and the medical evidence reflects that the Veteran's left knee symptoms between June 1, 2006, and September 14, 2007, most closely approximate chronic residuals of left knee replacement with severe painful motion or weakness in the affected extremity.  


CONCLUSION OF LAW

The criteria for an effective date of June 1, 2006, but no earlier, for the grant of a 60 percent rating for left knee residuals have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code (DC) 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board notes that the Veteran's appeal as to the effective date assigned for his 60 percent rating for left knee residuals arose from his disagreement with the grant of an increased rating of 60 percent for left knee residuals.  Since the claim as to an earlier effective date is considered a "downstream" issue, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).  Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

To the extent that the duty to assist may apply, there is no indication that any pertinent treatment records remain outstanding.  In addition, records from the Social Security Administration (SSA) have been associated with the electronic claims file.  Furthermore, neither the Veteran nor his representative has argued that he has been prejudiced by any possible notice defects in this case, or that any pertinent evidence remains outstanding.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claim.  Here, the VLJ clarified the issue, discussed the bases for an earlier effective date, and listened to the Veteran's statements regarding his situation.  In addition, the VLJ held the record open for 30 days to allow the Veteran to submit additional evidence and, when such evidence was not submitted, remanded the claim to obtain this evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Based on the association of VA treatment records, SSA records, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Earlier Effective Date

The Veteran contends that the 30 percent rating for his service-connected left total knee replacement for the period from June 1, 2006, to September 14, 2007, did not accurately reflect the severity of his condition.  Specifically, the Veteran asserts that a May 2006 VA contract examination misreported his right knee symptoms as those of his left knee and that his conditions were consistent from June 1, 2006 (at which time a temporary 100 percent rating for surgery requiring convalescence ended), and the September 14, 2007, VA examination results on which the 60 percent rating was based more accurately reflected his left knee condition prior to that date.     

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110 (b)(2).  

A review of the Veteran's adjudicative history shows that his claim for service connection for a left knee disability was granted in a March 1991 rating decision, with a noncompensable rating assigned.  The Veteran appealed that decision to the Board and in a July 1993 decision the Board granted a 10 percent rating.  Thereafter, the Veteran filed a claim for increased rating in February 1996, which was denied in a June 1996 rating decision.  The Veteran did not appeal that decision.  The foregoing decisions are final.  See 38 U.S.C.A. §§ § 5110, 7105; 38 C.F.R. §§ 20.302(a), 20.1100, 20.1103.

In February 2003, the Veteran filed a claim for increased rating, requesting a 30 percent disability rating for the left knee.  In a September 2003 rating decision, the RO granted an increased rating of 20 percent, effective February 10, 2003, the date of claim for increase.  Thereafter, a March 2004 rating decision granted a temporary 100 percent rating from November 19, 2003, to January 1, 2005, and assigned a 30 percent rating thereafter under DC 5010-5055.

In a statement dated in May 2004 and received by the RO in July 2004, the Veteran asserted that the surgery that was the basis for the temporary 100 percent rating had subsequently been redone due to problems with the prosthesis and he felt the condition had worsened and that he should be deemed permanently 100 percent disabled.

Based on the Veteran's second left knee surgery, in a February 2005 rating decision he was granted a temporary 100 percent disability rating, effective from May 24, 2004, to July 1, 2005.  From July 1, 2005, the rating was set at 30 percent.

In an April 2005 statement, the Veteran contended that his 100 percent rating should run until June 1, 2006, as he had a third knee replacement surgery on April 18, 2005.

Subsequently, a September 2005 rating decision assigned a temporary 100 percent rating, effective April 18, 2005, to June 1, 2006, from which time a 30 percent rating was assigned.  In a November 2005 statement, the Veteran argued that he should be entitled to a permanent total disability rating.  In a February 2007 rating decision, the RO continued the Veteran's 30 percent disability rating for his left knee disability.  The Veteran submitted a timely notice of disagreement with that determination and in an October 2007 rating decision, the RO increased the Veteran's left knee disability to 60 percent, effective September 14, 2007, the date of the VA contract examination.

The Veteran's November 2005 contention that he should receive a 100 percent disability rating has been construed as a claim for increased rating; however, as subsequent rating decisions have assigned a temporary 100 percent rating to June 1, 2006, this is the earliest date that the requested 60 percent rating could be assigned.  38 C.F.R. § 3.400(o)(1).

The Veteran's 60 percent rating is assigned under the criteria of 38 C.F.R. § 4.71a, DC 5055 for residuals of a knee replacement.  DC 5055 allows for a rating of 100 percent for 1 year following implantation of prosthesis.  Thereafter, the code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Following a complete review of the evidence of record, the Board concludes that a 60 percent rating under DC 5055 is warranted from June 1, 2006.

In an April 2006 statement, the Veteran discussed his four prior left knee surgeries and noted that he had been scheduled for a fifth surgery, which hoped to correct the kneecap component of the prosthesis that likely was failing because the glue did not stick.  In a May 2006 statement, the Veteran stated that his surgeon was sending him to long-term pain management because there was a possibility that if he had another surgery he would require an above the knee amputation.  

An April 2006 VA treatment record included a notation of flexion limited to 45 degrees.

The Veteran was afforded a VA contract examination in May 2006.  There was moderate and constant left knee pain since 2002.  The pain was between a 6 and 9 out of 10.  He had pain with walking and was "unable to do anything."  On examination, there was left knee tenderness and pain, fatigue, weakness, lack of endurance, and incoordination in the left knee.  Pain was the major factor in limiting range of motion on repetition, as flexion decreased from 140 degrees to 135 degrees.  The examiner noted that daily activities of standing, sitting, and lifting were significantly diminished due to the knee problems.

In June 2006, the Veteran stated that in the immediate aftermath of his most recent surgery his knee felt good, but that all of a sudden something changed and his knee had been painful since.  That said, the Veteran did have good functional range of motion.  In October 2006, the Veteran had left knee range of motion from 0 to 115 degrees, but he was noted to have severe pain that got worse in the afternoon.  In November 2006, the Veteran's left knee range of motion was from 0 to 120 degrees.  During another November 2006 treatment visit, the Veteran reported that his left knee hurt so much that he had trouble traveling.  

An October 2006 statement from the Veteran's wife discussed the Veteran's left knee functioning prior and subsequent to his surgeries.  Post-surgeries, he was unable to comfortably sit, stand, or lie down in any position without experiencing pain.  He could not participate in the normal activities of his family.  The Veteran had difficulty lifting objects and could not bend his knee properly to descend stairs.  He experienced significant pain and regular swelling.  He had significant difficulties with his job functioning because he could not lift or move computer towers or monitors or spend hours standing or walking.  As a result of the length of his recuperation, either his certifications had expired or the qualifications for the jobs had changed to the point that getting a job would be next to impossible.

In an October 2006 statement, the Veteran described his ongoing symptoms as moderate to severe pain, swelling, permanently limited range of motion, inability to properly climb stairs (as the pain forced him to turn sideways and pull himself up by the handrails), inability to sit in spaces requiring significant flexion of the knee, lifting difficulties, and an inability to participate in sports.  

In his February 2007 notice of disagreement, the Veteran contended that the May 2006 VA examination report was in error and that the ranges of motion and symptoms listed must have applied to the right knee and not the left knee.  He asserted that he met the criteria for a 60 percent disability rating under DC 5055.

February and October 2007 VA treatment record noted fair relief from his knee pain with medication.  A September 2007 record indicated that the Veteran's left knee pain was a 3 to 4 out of 10 all day, but was 7 to 8 out of 10 by the end of the day, depending on his activity level.  He also reported feelings of weakness.  Numerous other VA treatment records noted ongoing chronic left knee pain.

On September 14, 2007, the Veteran was afforded a VA contract examination for the left knee.  At that time, he reported that the pain was between 3 and 4 out of 10 in the morning and 7 or 8 out of 10 in the evening, described as a dull, throbbing discomfort with occasional sharp pains on bending.  Any activity over 30 minutes would aggravate the knee, causing significant pain, and he was unable to carry over 30 pounds.  On examination, the left knee was swollen and tender.  Range of motion of the left knee was from 10 to 90 degrees.  Pain onset was at 50 degrees.  There was no evidence of weakness.

In response to the October 2007 rating decision, the Veteran indicated in November 2007 that the date of the 60 percent disability rating should be June 1, 2006 (i.e. the date following the cessation of his temporary 100 percent rating), based on his original claim in October 2005.

In his May 2008 substantive appeal, the Veteran reiterated that the effective date should be earlier, as the 30 percent rating from June 1, 2006, was based on a faulty May 2006 VA contract examination.  The Veteran indicated that it was not possible that at that time he could have had full range of motion of the left knee without pain.

In his December 2011 Board hearing, the Veteran discussed how he had participated in karate classes, with significant accommodations.  He was unable to go hiking with his family, perform any yard work, bowl, and many other activities that he previously enjoyed.  The Veteran's wife discussed the activities he previously performed that he could no longer accomplish.  

As noted above, the Board concludes that the effective date for the 60 percent rating under DC 5055 for left knee replacement should be June 1, 2006.  The Board finds it unlikely that the Veteran became worse on the date of an adequate examination.  The Board notes that the Veteran consistently reported ongoing significant pain in the left knee, particularly on activities such as bending.  October 2006 treatment records and lay statements describe the left knee pain as severe with use.  Moreover, even the May 2006 VA examination, despite describing the pain as moderate, indicated that the Veteran's pain could reach a 9 out of 10.  The Board finds these problems most consistent with a chronic residual of severe painful motion.  In reaching that conclusion, the Board acknowledges that the Veteran's observed range of motion in the left knee significantly decreased by the time of the September 14, 2007, VA contract examination as compared to the May 2006 examination and various treatment records; however, DC 5055 does not require any specific limitation in the range of motion, as opposed to DCs 5060 and 5061 and, as such, these findings are of limited weight in assessing the severity of the Veteran's condition.  There is no medical evidence to suggest a worsening of the left knee disability at the time of the September 2007 examination and, given the foregoing medical and lay evidence, the Board concludes that the Veteran's symptoms are substantially consistent prior and subsequent to the September 14, 2007, examination.  As such, an effective date of June 6, 2005, for the award of the 60 percent for the left knee replacement under DC 5055 is warranted.

To the extent that the Veteran's claim can be construed as a claim for increased rating for the period prior to September 14, 2007, a rating greater than 60 percent for this time period is barred as a matter of law. That is, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, Amputation Rule (2015).  An above the knee amputation, not to include a thigh amputation, is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, DCs 5162, 5163 (2015).  Accordingly, for the period from June 1, 2006, to September 14, 2007, the Veteran may not receive a combined rating greater than 60 percent for his left knee and, therefore, any claim for increased rating would be denied as a matter of law.


ORDER

Entitlement to an effective date of June 1, 2006, for the assignment of a 60 percent disability rating for left knee replacement is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


